 



Exhibit 10.2

 

UNITED DEVELOPMENT FUNDING IV

ADVISOR EQUITY PLAN

 

1.Purpose; Types of Awards.

 

The purpose of the United Development Funding IV Advisor Equity Plan (the
“Plan”) is to issue equity-based incentives to UMTH General Services, L.P., a
Delaware limited partnership (the “Advisor”), which may in turn issue incentives
to the trustees, officers, employees of, or advisors or consultants to, the
Advisor or an Affiliate (as defined in Section 2) of the Advisor, in order to
increase their efforts on behalf of United Development Funding IV (the “Trust”)
and to promote the success of the Trust’s business. The Plan provides for the
grant of stock options, stock appreciation rights, restricted stock, restricted
stock units and other equity-based awards.

 

2.Definitions.

 

For purposes of the Plan, the following terms shall be defined as set forth
below:

 

(a)“Advisor” means UMTH General Services, L.P., a Delaware limited partnership.

 

(b)“Advisory Agreement” means the Advisory Agreement, dated as of May 29, 2014,
by and between the Trust and the Advisor, as such may be amended from time to
time.

 

(c)“Affiliate” means (i) any Person directly or indirectly controlling,
controlled by, or under common control with such other Person, (ii) any
executive officer or general partner of such other Person and (iii) any legal
entity for which such Person acts as an executive officer or general partner.

 

(d)“Award” means any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit or Other Stock-Based Award granted under the Plan.

 

(e)“Award Agreement” means any written agreement, contract or other instrument
or document evidencing an Award.

 

(f)“Board” means the Board of Trustees of the Trust.

 

(g)“Change of Control” means a change in ownership or effective control of the
Trust, or a change in the ownership of a substantial portion of the assets of
the Trust, in any case, within the meaning of Section 409A of the Code;
provided, however, that a transaction or series of transactions effected with
the Advisor and/or any Affiliate of the Advisor, through the acquisition of
Shares or other Trust securities (regardless of the form of such transaction or
series of transactions), changes to the membership of the Board or otherwise,
shall not constitute a Change of Control for purposes of the Plan or any Award.

 

(h)“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder.

 

1

 

  

(i)“Committee” means the committee established by the Board to administer the
Plan, the composition of which shall at all times consist of “non-employee
directors” within the meaning of Rule 16b-3 under the Exchange Act. During any
period during which Section 162(m) of the Code applies to the Trust, the
composition of the Committee shall consist solely of “outside directors” within
the meaning of Section 162(m) of the Code.

 

(j)“Effective Date” means the date of the listing and commencement of trading of
the Shares on the NASDAQ Global Select Market.

 

(k)“Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations promulgated thereunder.

 

(l)“Fair Market Value” means, with respect to Shares or other property, the fair
market value of such Shares or other property determined by such methods or
procedures as shall be established from time to time by the Board. Unless
otherwise determined by the Board in good faith, the per share Fair Market Value
of Shares as of a particular date shall mean (i) the closing sales price per
share of Shares on the national securities exchange on which the Shares are
principally traded, for the last preceding date on which there was a sale of
such Shares on such exchange; (ii) if the Shares are then traded in an
over-the-counter market, the average of the closing bid and asked prices for the
Shares in such over-the-counter market for the last preceding date on which
there was a sale of such Shares in such market; or (iii) if the Shares are not
then listed on a national securities exchange or traded in an over-the-counter
market, such value as the Board, in its sole discretion, shall determine.

 

(m)“Option” means a right, granted to the Advisor under Section 6(b)(i), to
purchase Shares .

 

(n)“Other Stock-Based Award” means a right or other interest granted to the
Advisor that may be denominated or payable in, valued in whole or in part by
reference to, or otherwise based on, or related to, Shares, including but not
limited to unrestricted Shares or dividend equivalent rights.

 

(o)“Person” means any natural person, corporation, partnership, association,
limited liability company, estate, trust, joint venture, any federal, state or
municipal government or any bureau, department or agency thereof or any other
legal entity and any fiduciary acting in such capacity on behalf of the
foregoing.

 

(p)“Plan” means this United Development Funding IV Advisor Equity Plan, as
amended from time to time.

 

(q)“Restricted Stock” means an Award of Shares to the Advisor under Section
6(b)(iii) that may be subject to certain restrictions and to a risk of
forfeiture.

 

(r)“Restricted Stock Unit” or “RSU” means a right granted to the Advisor under
Section 6(b)(iv) to receive Shares, cash or other property at the end of a
specified period, which right may be conditioned on the satisfaction of
specified performance or other criteria.

 

2

 

  

(s)“Securities Act” means the Securities Act of 1933, as amended from time to
time, and the rules and regulations promulgated thereunder.

 

(t)“Shares” means common shares of beneficial interest, par value $0.01 per
share, of the Trust.

 

(u)“Stock Appreciation Right” or “SAR” means the right granted to the Advisor
under Section 6(b)(ii) to be paid an amount measured by the appreciation in the
Fair Market Value of Shares from the date of grant to the date of exercise of
the right.

 

(v)“Trust” means United Development Funding IV, a Maryland real estate
investment trust, or any successor.

 

3.Administration.

 

The Plan shall be administered by the Board. Except with respect to the
amendment, modification, suspension or early termination of the Plan, the Board
may appoint a Committee to administer all or a portion of the Plan. To the
extent that the Board so delegates its authority, references herein to the Board
shall be deemed references to the Committee. The Board may delegate to one or
more agents such administrative duties as it may deem advisable, and the
Committee or any other person to whom the Board has delegated duties as
aforesaid may employ one or more persons to render advice with respect to any
responsibility the Board or such Committee or person may have under the Plan. No
member of the Board or Committee shall be liable for any action taken or
determination made in good faith with respect to the Plan or any Award granted
hereunder.

 

The Board shall have the authority in its discretion, subject to and not
inconsistent with the express provisions of the Plan, to administer the Plan and
to exercise all the powers and authorities either specifically granted to it
under the Plan or necessary or advisable in the administration of the Plan,
including, without limitation, the authority to:

 

(i)grant Awards;

 

(ii)determine the type and number of Awards to be granted, the number of Shares
to which an Award may relate and the terms, conditions, restrictions and
performance criteria relating to any Award;

 

(iii)determine whether, to what extent, and under what circumstances an Award
may be settled, cancelled, forfeited, exchanged, or surrendered;

 

(iv)make adjustments in the terms and conditions of Awards;

 

(v)construe and interpret the Plan and any Award;

 

(vi)prescribe, amend and rescind rules and regulations relating to the Plan;

 

(vii)determine the terms and provisions of the Award Agreements (which need not
be identical for each grant); and

 

3

 

  

(viii)make all other determinations deemed necessary or advisable for the
administration of the Plan. All decisions, determinations and interpretations of
the Board shall be final and binding on all persons, including but not limited
to the Trust, any parent or subsidiary of the Trust, the Advisor (or any person
claiming any rights under the Plan from or through the Advisor) and any
shareholder. Notwithstanding any provision of the Plan or any Award Agreement to
the contrary, except as provided in the second paragraph of Section 5, neither
the Board nor the Committee may take any action which would have the effect of
reducing the aggregate exercise, base or purchase price of any Award without
obtaining the approval of the Trust’s shareholders.

 

4.Eligibility.

 

Awards under the Plan may be granted only to the Advisor. In determining the
type of Award to be granted and the terms and conditions of such Award
(including the number of shares to be covered by such Award), the Board shall
take into account such factors as the Board shall deem relevant in connection
with accomplishing the purposes of the Plan.

 

5.Shares Subject to the Plan.

 

The maximum number of Shares reserved for the grant of Awards under the Plan
shall be equal to 7.5% of the number of Shares that are issued immediately
following the approval for listing and trading of the Shares on the NASDAQ Stock
Market, less any Shares issued or subject to awards granted under the Trust’s
Equity Plan or the Trust’s Non-Executive Trustee Stock Plan, subject to
adjustment as provided herein. Shares issued under the Plan may, in whole or in
part, be authorized but unissued shares or shares that shall have been or may be
reacquired by the Trust in the open market, in private transactions or
otherwise. If any vested Award granted under the Plan is paid or otherwise
settled without the issuance of Shares, or if Shares are surrendered to or
withheld by the Trust as payment of either the exercise price of an Award and/or
withholding taxes in respect of an Award, the Shares that were subject to such
Award shall not again be available for Awards under the Plan. If any shares
subject to an Award are forfeited, cancelled, exchanged or surrendered or if an
Award terminates or expires without a distribution of shares to the Advisor
(other than as provided in the immediately preceding sentence), the Shares with
respect to such Award shall, to the extent of any such forfeiture, cancellation,
exchange, surrender, termination or expiration, again be available for Awards
under the Plan. Upon the exercise of any Award granted in tandem with any other
Award, such related Award shall be cancelled to the extent of the number of
Shares as to which the Award is exercised and, notwithstanding the foregoing,
such number of shares shall no longer be available for Awards under the Plan.

 

In the event that the Board shall determine that any dividend or other
distribution (whether in the form of cash, Shares, or other property),
recapitalization, stock split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share exchange, or other
similar corporate transaction or event, affects the Shares such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of the Advisor under the Plan, then the Board shall make equitable
changes or adjustments to any or all of:

 

4

 

  

(i)the number and kind of Shares or other property (including cash) that may
thereafter be issued in connection with Awards;

 

(ii)the number and kind of Shares or other property (including cash) issued or
issuable in respect of outstanding Awards;

 

(iii)the exercise price, base price or purchase price relating to any Award and

 

(iv)the performance goals, if any, applicable to outstanding Awards. In
addition, the Board may determine that any such equitable adjustment may be
accomplished by making a payment to the Award holder, in the form of cash or
other property (including but not limited to Shares).

 

6.Terms of Awards.

 

(a)       General. The term of each Award shall be for such period as may be
determined by the Board. Subject to the terms of the Plan and any applicable
Award Agreement, payments to be made by the Trust upon the grant, vesting,
maturation or exercise of an Award may be made in such forms as the Board shall
determine at the date of grant or thereafter, including, without limitation,
cash, Shares or other property, and may be made in a single payment or transfer,
in installments or on a deferred basis. The Board may make rules relating to
installment or deferred payments with respect to Awards, including the rate of
interest to be credited with respect to such payments. In addition to the
foregoing, the Board may impose on any Award or the exercise thereof, at the
date of grant or thereafter, such additional terms and conditions, not
inconsistent with the provisions of the Plan, as the Board shall determine.

 

(b)       Terms of Specified Awards.   The Board is authorized to grant the
Awards described in this Section 6(b), under such terms and conditions as deemed
by the Board to be consistent with the purposes of the Plan. Such Awards may be
granted with vesting, value and/or and payment contingent upon attainment of one
or more performance goals. Except as otherwise set forth herein or as may be
determined by the Board, each Award granted under the Plan shall be evidenced by
an Award Agreement containing such terms and conditions applicable to such Award
as the Board shall determine at the date of grant or thereafter.

 

(i)Options. The Board is authorized to grant Options to the Advisor on the
following terms and conditions:

 

(A)Exercise Price. The exercise price per share of Shares purchasable under an
Option shall be determined by the Board, but in no event shall the per share
exercise price of any Option be less than 100% of the Fair Market Value of a one
Share on the date of grant of such Option. The exercise price for Shares subject
to an Option may be paid in cash or by an exchange of Shares previously owned by
the Advisor, through a “broker cashless exercise” procedure approved by the
Board (to the extent permitted by law) or a combination of the above, in any
case in an amount having a combined value equal to such exercise price; provided
that the Board may require that any Shares exchanged by the Advisor have been
owned by the Advisor for at least six months as of the date of exercise. An
Award Agreement may provide that the Advisor may pay all or a portion of the
aggregate exercise price by having Shares with a Fair Market Value on the date
of exercise equal to the aggregate exercise price withheld by the Trust.

 



5

 

 

(B)Term and Exercisability of Options. The date on which the Board adopts a
resolution expressly granting an Option shall be considered the day on which
such Option is granted. Options shall be exercisable over the exercise period
(which shall not exceed ten years from the date of grant), at such times and
upon such conditions as the Board may determine, as reflected in the Award
Agreement; provided, that the Board shall have the authority to accelerate the
exercisability of any outstanding Option at such time and under such
circumstances as it, in its sole discretion, deems appropriate. An Option may be
exercised to the extent of any or all full Shares as to which the Option has
become exercisable, by giving written notice of such exercise to the Board or
its designated agent.

 

(C)Other Provisions. Options may be subject to such other conditions including,
but not limited to, restrictions on transferability of the shares acquired upon
exercise of such Options, as the Board may prescribe in its discretion or as may
be required by applicable law.

 

(ii)Stock Appreciation Rights. The Board is authorized to grant SARs to the
Advisor on the following terms and conditions:

 

(A)In General. Unless the Board determines otherwise, an SAR granted in tandem
with an Option may be granted at the time of grant of the related Option or at
any time thereafter. An SAR granted in tandem with an Option shall be
exercisable only to the extent the underlying Option is exercisable. Payment of
an SAR may made in cash, Shares, or property as specified in the Award or
determined by the Board.

 

(B)Right Conferred. An SAR shall confer on the Advisor a right to receive an
amount with respect to each share subject thereto, upon exercise thereof, equal
to the excess of (1) the Fair Market Value of one Share on the date of exercise
over (2) the base price of the SAR (which in the case of an SAR granted in
tandem with an Option shall be equal to the exercise price of the underlying
Option, and which in the case of any other SAR shall be such price as the Board
may determine, provided it is no less than 100% of the Fair Market Value of a
Share on the date of grant of such SAR).

 





(C)Term and Exercisability of SARs. The date on which the Board adopts a
resolution expressly granting an SAR shall be considered the day on which such
SAR is granted. SARs shall be exercisable over the exercise period (which shall
not exceed the lesser of ten years from the date of grant or, in the case of a
tandem SAR, the expiration of its related Award), at such times and upon such
conditions as the Board may determine, as reflected in the Award Agreement;
provided, that the Board shall have the authority to accelerate the
exercisability of any outstanding SAR at such time and under such circumstances
as it, in its sole discretion, deems appropriate. An SAR may be exercised to the
extent of any or all full Shares as to which the SAR (or, in the case of a
tandem SAR, its related Award) has become exercisable, by giving written notice
of such exercise to the Board or its designated agent. e year following the year
in which such Option became vested.

 



6

 

 

(D)Other Provisions. SARs may be subject to such other conditions including, but
not limited to, restrictions on transferability of the shares acquired upon
exercise of such SARs, as the Board may prescribe in its discretion or as may be
required by applicable law.

 

(iii)Restricted Stock. The Board is authorized to grant Restricted Stock to the
Advisor on the following terms and conditions:

 

(A)Issuance and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions, if any, as the Board may
impose at the date of grant or thereafter, which restrictions may lapse
separately or in combination at such times, under such circumstances, in such
installments, or otherwise, as the Board may determine. The Board may place
restrictions on Restricted Stock that shall lapse, in whole or in part, only
upon the attainment of one or more performance goals. Unless otherwise
determined by the Board, following a grant of Restricted Stock, the Advisor
shall have all of the rights of a shareholder including, without limitation, the
right to vote Restricted Stock and the right to receive dividends thereon.

 

(B)Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Board shall determine. If certificates
representing Restricted Stock are registered in the name of the Advisor, such
certificates shall bear an appropriate legend referring to the terms, conditions
and restrictions applicable to such Restricted Stock, and the Trust shall retain
physical possession of the certificate.

 

(C)Dividends/Distributions. Unless otherwise determined by the Board, dividends
and distributions paid on Restricted Stock shall be paid at the dividend or
distribution payment date, provided that such payments may be deferred to such
date as determined by the Board, and in any event shall be payable in cash or in
Shares having a Fair Market Value equal to the amount of such dividends or
distributions. Unless otherwise determined by the Board, Shares distributed in
connection with a stock split or stock dividend, and other property distributed
as a dividend or distribution, shall be subject to restrictions and a risk of
forfeiture to the same extent as the Restricted Stock with respect to which such
Shares or other property has been distributed.

 

7

 

  

(iv)Restricted Stock Units. The Board is authorized to grant RSUs to the
Advisor, subject to the following terms and conditions:

 

(A)Award and Restrictions. Delivery of Shares, cash or other property, as
determined by the Board, will occur upon expiration of the period specified for
RSUs by the Board during which forfeiture conditions apply, or such later date
as the Board shall determine. The Board may place restrictions on RSUs that
shall lapse, in whole or in part, only upon the attainment of one or more
performance goals.

 

(B)Dividend/Distribution Equivalents. The Board is authorized to grant to the
Advisor the right to receive dividend equivalent payments and/or distribution
equivalent payments for the period prior to settlement of the RSU. Dividend
equivalents or distribution equivalents may be paid currently or credited to an
account for the Advisor, and may be settled in cash or Shares, as determined by
the Committee. Any such settlements, and any such crediting of dividend
equivalents or distribution equivalents or reinvestment in Shares, may be
subject to such conditions, restrictions and contingencies as the Committee
shall establish, including the reinvestment of such credited amounts in Share
equivalents. Unless otherwise determined by the Board, any such dividend
equivalents or distribution equivalents shall be paid or credited, as
applicable, on the dividend payment date to the Advisor as though each RSU held
by such Advisor were an outstanding Share.

 

(v)Other Stock-Based Awards. The Board is authorized to grant Awards to the
Advisor in the form of Other Stock-Based Awards, as deemed by the Board to be
consistent with the purposes of the Plan. Awards granted pursuant to this
paragraph may be granted with vesting, value and/or payment contingent upon the
attainment of one or more performance goals. The Board shall determine the terms
and conditions of such Awards at the date of grant or thereafter. Without
limiting the generality of this paragraph, Other Stock-Based Awards may include
grants of Shares that are not subject to any restrictions or a substantial risk
of forfeiture.

 

7.Termination of Advisory Agreement.

 



Upon termination of the Advisory Agreement either (i) by the Trust for “cause”
(as defined in the Advisory Agreement), (ii) by the Advisor for any reason other
than for “cause” (as defined in the Advisory Agreement) or other than due to an
adverse change in the Advisor’s compensation thereunder, all unvested Awards
then held by the Advisor and all accrued and unpaid dividends or dividend
equivalents related thereto shall be immediately cancelled and forfeited without
consideration. Upon termination of the Advisory Agreement for any reason other
than as enumerated in the immediately preceding sentence, any Award that was not
previously vested will become fully vested and/or payable, and any performance
conditions imposed with respect to the Award will be deemed to be fully
achieved; provided, however, that for any Award subject to Section 409A of the
Code, no payment may be made to the Advisor unless the termination of the
Advisory Agreement also constitutes a “separation from service” within the
meaning of Section 409A of the Code.

 



8

 

 

8.Change in Control.

  

In the event of a Change in Control, any Award that was not previously vested
will become fully vested and/or payable, and any performance conditions imposed
with respect to the Award will be deemed to be fully achieved; provided,
however, that for any Award subject to Section 409A of the Code, no payment may
be made to the Advisor unless the transaction constituting a Change in Control
also constitutes, within the meaning of Section 409A of the Code, a “change in
the ownership or effective control” of the Trust or a “change in the ownership
of a substantial portion of the assets” of the Trust.

 

9.General Provisions.

 

(a)       Nontransferability. Awards granted to the Advisor under the Plan shall
not be transferable by Advisor and shall be exercisable only by the Advisor.

 

(b)       No Right to Continued Service. Nothing in the Plan or in any Award,
any Award Agreement or other agreement entered into pursuant hereto shall confer
upon the Advisor the right to continue to provide services to the Trust or any
parent or subsidiary of the Trust or to be entitled to any remuneration or
benefits not set forth in the Plan or such Award Agreement or other agreement or
to interfere with or limit in any way the right of the Trust to terminate the
Advisory Agreement in accordance with its terms.

 

(c)       Taxes. The Trust or any parent or subsidiary of the Trust is
authorized to withhold from any Award granted, any payment relating to an Award
under the Plan, including from a distribution of Shares, or any other payment to
the Advisor, amounts of withholding and other taxes due in connection with any
transaction involving an Award, and to take such other action as the Board may
deem advisable to enable the Trust and the Advisor to satisfy obligations for
the payment of withholding taxes and other tax obligations relating to any
Award.

 

(d)Effective Date; Amendment and Termination.

 

(i)The Plan shall take effect upon the Effective Date.



 

(ii)The Board may at any time and from time to time terminate, amend, modify or
suspend the Plan in whole or in part; provided, however, that unless otherwise
determined by the Board, an amendment that requires shareholder approval in
order for the Plan to comply with any law, regulation or stock exchange
requirement shall not be effective unless approved by the requisite vote of
shareholders. The Board may at any time and from time to time amend any
outstanding Award in whole or in part. Notwithstanding the foregoing sentence of
this clause (ii), no amendment or modification to or suspension or termination
of the Plan or amendment of any Award shall affect adversely any of the rights
of the Advisor, without the Advisor’s consent, under any Award theretofore
granted under the Plan.

 



9

 

 



(e)      Expiration of Plan. Unless earlier terminated by the Board pursuant to
the provisions of the Plan, the Plan shall expire on the tenth anniversary of
the Effective Date. No Awards shall be granted under the Plan after such
expiration date. The expiration of the Plan shall not affect adversely any of
the rights of the Advisor, without the Advisor’s consent, under any Award
theretofore granted.

 

(f)      No Rights to Awards; No Shareholder Rights. The Advisor shall have no
claim to be granted any Award under the Plan. Each Award may be subject to
different terms and conditions, as determined by the Board. Except as provided
specifically herein, the Advisor shall have no rights as a shareholder with
respect to any shares covered by an Award until the date of the issuance of a
stock certificate to the Advisor for such shares.

 

(g)      Unfunded Status of Awards. The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments not yet made to the Advisor pursuant to an Award, nothing contained in
the Plan or any Award shall give the Advisor any rights that are greater than
those of a general creditor of the Trust.

 

(h)      No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award. The Board shall determine whether cash, other
Awards or other property shall be issued or paid in lieu of such fractional
shares or whether such fractional shares or any rights thereto shall be
forfeited or otherwise eliminated.



 

(i)Regulations and Other Approvals.

 

(i)The obligation of the Trust to sell or deliver Shares with respect to any
Award granted under the Plan shall be subject to all applicable laws, rules and
regulations, including all applicable federal and state securities laws, and the
obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Board.

 

(ii)Each Award is subject to the requirement that, if at any time the Board
determines, in its absolute discretion, that the listing, registration or
qualification of Shares issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Award or the issuance of
Shares, no such Award shall be granted or payment made or Shares issued, in
whole or in part, unless listing, registration, qualification, consent or
approval has been effected or obtained free of any conditions not acceptable to
the Board.

 

(iii)In the event that the disposition of Shares acquired pursuant to the Plan
is not covered by a then-current registration statement under the Securities Act
and is not otherwise exempt from such registration, such Shares shall be
restricted against transfer to the extent required by the Securities Act or
regulations thereunder, and the Board may require the Advisor receiving Shares
pursuant to the Plan, as a condition precedent to receipt of such Shares, to
represent to the Trust in writing that the Shares acquired by the Advisor is
acquired for investment only and not with a view to distribution.

 



10

 

 

(iv)The Board may require the Advisor, as a condition precedent to receipt of an
Award or of Shares, to enter into a shareholder agreement or “lock-up” agreement
in such form as the Board shall determine is necessary or desirable to further
the Trust’s interests.

 

(j)      Governing Law. The Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of Maryland without giving effect
to the conflict of laws principles thereof.

 

(k)     Section 409A. It is intended that the payments and benefits under the
Plan comply with, or as applicable, constitute a short-term deferral or
otherwise be exempt from, the provisions of Section 409A of the Code. The Plan
will be administered and interpreted in a manner consistent with this intent,
and any provision that would cause the Plan or any Award to fail to satisfy
Section 409A of the Code will have no force and effect until amended to comply
therewith (which amendment may be retroactive to the extent permitted by Section
409A of the Code).

 



11

